 

IN THE UNITED STATES DISTRICT COURT
FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM BROWN, IV,

 

Plaint:iff cIvIL No. 3:cv-18-1906
. Judge Conaboy) F|LED
wILLIAM TED wILLiAMs, ET AL., -E%CRANTON
Defendants ' inv 0 3 2013
MEMORANDUM h
Background ”M”T;:leCLERK

William Brown IV, an inmate presently confined at the State
Correctional Institution, Dallas, Pennsylvania (SCI-Dallas)
initiated this pro §§ civil rights action pursuant to 42 U.S.C. §
1983. Accompanying the Complaint is a request for leave to proceed

in forma pauperis. See Doc. 2. For the reasons that follow,

 

Plaintiff’s action will be dismissed without prejudice.

Named as Defendants are Ken Nicole of the Pennsylvania
Department of Corrections’ Bureau of Healtn Care Services, and the
following officials at Plaintiff’s prior place of confinement, the
Rockview State Correctional Institution, Bellefonte, Pennsylvania
(SCI-Rockvierw): Medical Department Supervisor William Ted
Williams; CRNP Jamie Ficks; Unit Manager David Kuhn; Health care
Administrator Jane Doe Fisher; Deputy Superintendent John Doe

McMahon.

 

 

Plaintiff states that his claims are based upon events which
transpired at SCI-Kockview between April 14, 2016 and June 30,
2016. see Doc. 1, I Iv.

According to the Complaint, Plaintiff fractured his left foot
while playing basketball in the SCI-Rockview recreation yard on
April 14, 2016. After being evaluated and provided with ice,
Motrin, and crutches, Defendant Fickts told Plaintiff to return to
his cell. Although Plaintiff was being held in a fifth tier cell,
Ficks allegedly denied Brown's request to be reassigned to a lower
tier cell. As a result, Plaintiff alleges that he “had to hop up
to the fifth tier which was obviously dangerous.” Doc. l, p. 8.

While returning to his cell, a correctional officer
purportedly told Plaintiff that Defendant Williams had refused to
approve the prisoner for a transfer to a bottom tier cell. On May
1, 2016 Plaintiff filed an institutional grievance requesting
bottom tier placement. On May 10, 2016, approximately three weeks
after his injury, Plaintiff’s injured foot was placed in a cast
following an evaluation by an outside orthopedic specialist. The
specialist allegedly recommended Plaintiff for placement in a lower
tier cell.

The Plaintiff’s institutional grievance was denied by
Williams. As a result, for the next two months Plaintiff had to hop
up and down the steps to the fifth tier. On June 30, 2016 Plaintiff

fell down a flight of stairs. He also developed a bone spur as a

 

 

consequence of his injury.

Plaintiff’s pending action alleges that prison officials
displayed deliberate indifference to his medical needs because: (1)
there was a three week delay before his fractured foot was placed
in a cast; and (2) the failure to provide him with a transfer to a
lower tier cell interfered with the healing process, resulted in
the development of a bone spur, and caused him to fall down a
flight of stairs. As relief, Plaintiff seeks an award of
compensatory damages.

Discussion

When considering a complaint accompanied by a motion to
proceed in forma pauperis, a district court may rule that process
should not issue if the complaint is malicious, presents an
indisputably meritless legal theory, or is predicated on clearly
baseless factual contentions. Neitzke v. Williams, 490 U.S. 319,
327-28 (1989), Douris v. Middleton Township, 293 Fed. Appx. 130,
132 (3d Cir. 2008). Indisputably meritless legal theories are
those "in which either it is readily apparent that the plaintiff's
complaint lacks an arguable basis in law or that the defendants are
clearly entitled to immunity from suit ... ." Roman v. Jeffes, 904
F.2d 192, 194 (3d Cir. 1990) (quoting Sultenfuss v. Snow, 894 F.2d
1277, 1278 (llth Cir. 1990)).

The United States Court of Appeals for the Third Circuit has

added that "the plain meaning of 'frivolous' authorizes the

 

 

dismissal of in forma pauperis claims that . . . are of little or
no weight, value, or importance, not worthy of serious
consideration, or trivial." Deutsch v. United States, 67 F.3d
1080, 1083 (3d Cir. 1995). It also has been determined that "the
frivolousness determination is a discretionary one," and trial
courts "are in the best position" to determine when an indigent
litigant's complaint is appropriate for summary dismissal. Denton
v. Hernandez, 504 U.S. 25, 33 (1992).

Personal Involvement

It is initially noted that the claims against Defendants
Nicole, Kuhn, and McMahon are premised upon those officials'
respective failures to take favorable action is response to the
Plaintiff's administrative grievance.

A plaintiff, in order to state a viable civil rights claim,
must plead two essential elements: (1) that the conduct complained
of was committed by a person acting under color of law, and (2)
that said conduct deprived the plaintiff of a right, privilege, or
immunity secured by the Constitution or laws of the United States.
Groman v. Township of Manalapan, 47 F.3d 628, 638 (3d Cir. 1995);
Shaw bv,Strain v. Strackhouse, 920 F.2d 1135, 1141-42 (3d Cir.
1990) .

Furthermore, federal civil rights claims brought under § 1983
cannot be premised on a theory of respondeat superior. Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Rather, each

 

 

named defendant must be shown, via the complaint's allegations, to
have been personally involved in the events or occurrences which
underlie a claim. See Rizzo v. Goode, 423 U.S. 362 (1976); Hampton
v. Holmesburq;Prison Officials, 546 F.2d 1077 (3d Cir. 1976). As
explained in Rode:

A defendant in a civil rights action must have

personal involvement in the alleged wrongs.

[P]ersonal involvement can be shown through

allegations of personal direction or of actual

knowledge and acquiescence. Allegations of

participation or actual knowledge and acquiescence,

however, must be made with appropriate

particularity.

Rode, 845 F.2d at 1207.

Inmates also do not have a constitutional right to a prison
grievance system. See Jones v. North Carolina Prisoners Labor
Union, 433 U.S. ll9, l37-l38 (1977); Speight v. Sims, NO. 08-2038,
2008 WL 2600723 at *l (3d. Cir. Jun 30, 2008)(citing Massey V.
Helman, 259 F.3d 641, 647 (7th Cir. 2001)(“[T]he existence of a
prison grievance procedure confers no liberty interest on a
prisoner.”). Consequently, any attempt by Plaintiff to establish
liability against a defendant solely based upon the substance or
lack of response to his institutional administrative appeal does
not by itself support a constitutional due process claim. gee
also Alexander v. Gennarini, 144 Fed. Appx. 924, 925 (3d Cir.
2005)(involvement in post-incident review process not a basis for §

1983 liability); Prvor-El v. Kellv, 892 F. Supp. 261, 275 (D. D.C.

 

 

1995) (because prison grievance procedure does not confer any
substantive constitutional rights upon prison inmates, the prison
officials' failure to comply with administrative review procedure
is not actionable).

In the present case the Complaint attempts to establish
liability against Defendants Nicole, Kuhn, and McMahon due to their
failure to provide a favorable response to the institutional
grievance filed by the Plaintiff. Pursuant to the above
discussion, Defendants Nicole, Kuhn, and McMahon are entitled to
entry of dismissal.

Statute of Limitations

In reviewing the applicability of the statute of limitations
to a civil rights action, a federal court must apply the
appropriate state statute of limitations which governs personal
injury actions. Wilson v. Garcia, 471 U.S. 261, 276 (1985);
Urrutia v. Harrisburg Countv Police Dept., 91 F.3d 451, 457 n. 9
(3d Cir. 1996); Cito v. Bridqewater Twp;,Police Dep't, 892 F.2d 23,
25 (3d Cir. 1989).

The United States Supreme Court clarified its decision in
Wilson when it held that "courts considering § 1983 claims should
borrow the general or residual [state] statute for personal injury
actions." Owens v. Okure, 488 U.S. 235, 250 (1989); Little v.
Lycoming County, 912 F. Supp. 809, 814 (M.D. Pa.), aff’d 101 F.3d

691 (3d Cir. 1996)(Table). Pennsylvania's applicable personal

 

 

injury statute of limitations is two years. _§§ 42 Pa. Cons. Stat.
Ann. § 5524(7) (Purdon Supp. 1996); Kost v. Kozakiewicz, l F.3d
176, 190 (3d Cir. 1993); Smith V. CitV Of PittSburqh, 764 F.2d 188,
194 (3d Cir.), Cert. denied, 474 U.S. 950 (1985). Finally, the

statute of limitations "begins to run from the time when the

plaintiff knows or has reason to know of the injury which is the

 

basis of the Section 1983 action." Gentrv v. Resolution Trust
Corp., 937 F.2d 899, 919 (3d Cir. 1991) (citations omitted).

In his complaint, Plaintiff clearly alleges that the
underlying constitutional misconduct occurred between April 14,
2016 to June 30, 2016. see Doc. 1, q Iv. Brown's pending
Complaint is dated August 1, 2018. §§e id. j IX. Pursuant to the
standards set forth in Houston v Lack, 487 U.S. 266, 271 (1988)(a
prisoner's complaint is deemed filed at the time it was given to
prison officials for mailing to the Court) Brown’s Complaint will
be deemed filed as of that date.l

It is apparent that Plaintiff obtained knowledge of the
purported violations of his constitutional rights at the time those
events occurred, yet he failed to initiate this action within two
(2) years following the most recent alleged constitutional
violation on June 30, 2016.

Although the statute of limitations is an affirmative defense

 

l This Court is affording Plaintiff an abundance of liberal
treatment as his Complaint was not received by the Clerk of Court
until September 28, 2018.

 

 

which may be voluntarily waived, it has been recognized that a
district court may voluntarily dismiss as frivolous a complaint
when it is apparent on its face that the statute of limitations has
expired. See Rav v. Kertes, 285 F.3d 287, 293 n. 5 (3d Cir.
2002)(a district court has inherent power to spa sponte dismiss a
complaint which facially violates a bar to suit); Pino v. Ryan, 49
F.3d 51, 53 (2d Cir. 1995); Miller\v. Hassinger, Civil No. 02-1520,
slip op. at 4 (M.D. Pa. Sept. 30, 2002)(Muir, J.); Norris v.
Vaughn, Civil No. OO~1856, slip op. at 4 (M.D. Pa. Oct. 30,
2000)(Rambo, J.). Consequently, the present complaint dated August
1, 2018, Which seeks relief regarding conduct which transpired
between April 14, 2016 to June 30, 2016, is clearly barred by

Pennsylvania's controlling statute of limitations.

§Qngln§ign

Since Brown's Complaint is "based on an indisputably meritless
legal theory," his pending claims will be dismissed, without
prejudice, as legally frivolous. Wilson, 878 F.2d at 774. An

appropriate Order will enter.

///é///{ // /VW%/

§ICH'A§D P coNABb Y
United States Distri t Judge

DATED: NovEMBER QW 2018
/2/`

 

 

